DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
Claims 1-3, 5-7, 9, 10, 12-14 and 16-24 were previously pending, with claims 9, 10, 12-14 and 16-18 withdrawn from consideration. Applicant cancelled claims 6 and 21 and amended claims 1 and 2. Claims 1-3, 5, 7, 19, 20 and 22-24 are under consideration.
Applicant’s arguments were persuasive in overcoming the rejection of claims 7 and 22 under 35 U.S.C. 112(b). All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
This office action contains new grounds for rejection.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on September 27, 2021 was filed after the mailing date of the Final Rejection on April 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
7.	Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. 
	A) Regarding the rejection of claims 1-3, 6, 7, 19 and 21-24 under 35 U.S.C. 103 over Zon et al. and Zhu et al., Applicant argues the following:
	“Applicant respectfully traverses these grounds of rejection. The present embodiments relate, inter alia, to a method of amplifying at least a part of a region of a target RNA, the method comprising the steps of: a) mixing the target RNA, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising: (i) a nucleic acid sequence complementary to the target RNA, and (11) a template switching oligonucleotide; and b) subjecting the cDNA obtained in step a) toa condition under which a polymerase chain reaction occurs to amplify at least a part of a region of the cDNA; wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b), wherein the modified oligonucleotide primer has one or more complementary regions on a sequence of the same modified oligonucleotide primer, and has a turn structure by the complementary regions or comprises a thermolabile modifying group before an initial thermal denaturation of PCR to thereby partially or complete block the primer function.
Applicant submits that at the time the present application was originally filed, a person having ordinary skill in the art would not reasonably have expected successful arrival at the subject matter of the present claims, as explained herein and also for reasons previously made of record (e.g., in Applicant’s submission on March 24, 2021, to which the PTO is also referred in view of the present amendment). The PTO has not established prima facie obviousness of the present claims where the PTO fails to supply evidence or reasoning as to how a skilled artisan would have been motivated by the cited documents reasonably to expect successful arrival at the present method, which employs a modified oligonucleotide primer in a one-step reverse transcription template switching PCR reaction, wherein all reagents required for reverse transcription, template switching and PCR are mixed together in one reaction tube without requiring any further addition of other reagents between the RT and PCR reactions, and wherein the modified oligonucleotide primer functions as a primer in both the reverse transcription and PCR amplification reactions.
Template switching (TS) was known in the art at least by 1989 (e.g., Huber et al., 1989 /. Biol. Chem. 264: 4669, attached hereto as Exhibit A), and reverse transcription-polymerase chain reaction (RT-PCR) was reported at least by 1992 (e.g., Liu et al., 1992 Hemoglobin 16(5): 379, attached hereto as Exhibit B). In addition, reverse transcription-template switching (RT- TS) was reported at least by 1999 (e.g., Matz et al., 1999 Nucl. Ac. Res. 27(6): 1558, attached hereto as Exhibit C). Hence, a significantly long period of time passed following the public disclosures of TS, RT-PCR, and RT-TS technologies, before the presently encompassed RT-TS- PCR methodology was arrived at, as disclosed for the first time in the present application. It is submitted that during the lengthy period of time from 1999 to the filing date of the present application, there was in the relevant art absolutely no teaching, conception or suggestion whatsoever of consolidating the three separate TS, RT-PCR, and RT-TS technologies into the one-step method -- by which TS, RT-PCR, and RT-TS are combined without the need for adding reaction-specific reagents between TS, RT-PCR, and RT-TS reactions, and without the need for removing reaction-specific TS, RT-PCR, and/or RT-TS reactants or products between TS, RT-PCR, and RT-TS reactions -- as presently claimed, with the requisite reasonable expectation of success.
Applicant respectfully submits that the subject matter of the present claims would not have been predictable to an ordinarily skilled artisan prior to the instant application disclosure. Instead, technical limitations of the prior art were overcome for the first time by the present application, include the following discoveries and exploitation thereof according to the unprecedented disclosure of the instant application:
[1] Oligonucleotides for TS and PCR primers use three bases on the 3' end as RNA (e.g., and not as DNA) in order to increase the activity of TS (e.g., specification Table 7; paragraph [0248] of US 2019/0169679 A1). Since RNA is prone to being cleaved when the temperature is raised during PCR, there was a concern in the art that the three bases on the 3’ end part (RNA) would be cleaved and the primer would then not function as a PCR primer. In other words, the prior art teaches away from the subject matter of the present claims by discouraging the inclusion of relatively unstable RNA nucleotides in PCR primers.
[2] Additionally, and more specifically, the oligonucleotide primer having three RNA bases at its 3’ end is cleaved at the RNA portion and as a result becomes shorter. To counteract such a decrease in primer length, the whole oligonucleotide primer can be made longer, but if it is not cleaved at the appropriate site, it cannot function as a primer. Here, too, the prior art teaches away from the subject matter of the present claims because a skilled person would not reasonably have been motivated to extend the length of an oligonucleotide primer if doing so would have been expected to compromise its ability to function as a primer in hybridization- plus-extension (e.g., reverse transcription, template-switching, and/or polynucleotide amplification) reactions.
[3] Furthermore, as disclosed in the present application, the Applicant also used TS oligos in which one base at the 3' end is LNA instead of RNA, wherein an increased TS activity was observed (e.g., instant specification, Test Example 6; Table 7; paragraph [0248] of US 2019/0169679 A1). In these embodiments, nothing in the documents cited by the PTO would have taught or suggested to a person having ordinary skill in the art that PCR could be successfully performed with an LNA (e.g., whether DNA polymerase can synthesize DNA using LN as a template). Successful amplification was, however, unexpectedly observed for the first time in the teachings of the present application, as demonstrated in the experiment disclosed in Test Example 6.
The presently claimed embodiments are associated with the unexpected finding that reverse transcription template switching PCR amplification with high specificity can be achieved by adding only a modified oligonucleotide primer as recited in the amended claims, wherein said modified oligonucleotide primer can function as a primer for both reverse transcription and PCR amplification reactions. In addition, the present methods are advantageous in that [1] a reagent required for reverse transcription does not need to comprise an oligonucleotide primer that initiates transcription; and [2] even if an oligonucleotide primer that initiates transcription 1s comprised, such a primer can be present in a far smaller amount than the amount that is commonly used for such reactions (e.g., paragraph [0074] of US 2019/0169679). Furthermore, according to the encompassed embodiments, non-specific reverse transcription can be suppressed by using the recited modified oligonucleotide as a reverse primer during PCR amplification (paragraph [0079] of US 2019/0169679).
It is respectfully submitted that these unexpected and advantageous effects are clearly demonstrated in the working examples of the specification as filed. Specifically, Test Examples 2 and 5 show that specific amplification of a TCRB chain was achieved using a modified oligonucleotide primer (7.e., a block primer, see, e.g., para. [0013]) in a one-step reverse transcription template switching PCR reaction without adding an RT primer (Tables 5 and 6); and that the use of a block primer together with an RT primer reduced the occurrence of non- specific bands (Figure 5 and paragraph [0245] of US 2019/0169679), and reduced the amount of RT primer required to as low as 0.02 pM (Table 6). Moreover, relative to the separate reactions required by the cited documents, the presently encompassed embodiments advantageously reduce, inter alia, the time, number, and cost of process steps; the time, number, and cost of reactant and product manipulations; and the time, number, and cost of reaction containers and reaction transfers when handling a large number of samples (tubes); any or all of which can be very important to overall efficiency, for example, by reducing processing time, errors, contamination, etc.
The documents cited by the PTO, whether considered individually or in combination, fail to teach or suggest the use of a modified oligonucleotide primer in a one-step reverse transcription template switching PCR reaction, wherein all reagents required for reverse transcription, template switching and PCR are mixed together in one reaction tube without requiring any further addition of other reagents between the RT and PCR reactions, and wherein the modified oligonucleotide primer functions as a primer in both the reverse transcription and PCR amplification reactions. It is therefore respectfully submitted that at the time the present application was originally filed, a person having ordinary skill in the art would not reasonably have been able to predict successful arrival at the subject matter of the present claims without the benefit of the disclosure found for the first time in the instant application.
Zon at most describes performing reverse transcription and PCR in the same reaction tube (e.g., paragraph [0076] of US 2007/0281308), but as the PTO concedes, Zon is completely silent regarding a template switching reaction. Zon merely relates to amplification methods which require the use of an oligonucleotide primer for reverse transcription/cDNA synthesis (e.g., oligo(dT) primer for RT) that is distinct from the primer used for PCR/cDNA amplification (e.g., Example 7 of US 2007/0281308). Furthermore, nowhere in Zon is there any teaching or suggestion, much less any actual demonstration, that a target nucleotide sequence of interest can be successfully amplified using an RT primer in an amount as low as the amounts shown to be effective in the working examples of the present application (e.g., as low as 0.02 pM).
Zhu fails to remedy the deficiencies of Zon. Zhu merely describes exemplary commonly used techniques of template switching in RT methods that were known in the art. Zhu fails, however, even remotely to contemplate the presently encompassed combination of any template switching method with PCR to arrive at a one-step reverse transcription template switching PCR reaction as claimed. As also noted above, the combination of Zon and Zhu fails to suggest the present method according to which all reagents required for reverse transcription, template switching and PCR are mixed together in one reaction tube without requiring any further addition of other reagents between the RT and PCR reactions, and wherein the modified oligonucleotide primer functions as a primer in both the reverse transcription and PCR amplification reactions. Even in combination, the cited documents therefore fail to teach or even remotely suggest the entire presently recited combination when the instant claims are each properly considered as a whole, as is required. It is therefore respectfully submitted that prior to the present application, a person having ordinary skill in the art would not reasonably have been able to expect successful arrival at what is now claimed. By alleging otherwise, the PTO impermissibly employs hindsight in view of the instant application disclosure.
Moreover, and as explained above, only for the first time in the present application is the presently claimed combination disclosed, including a modified oligonucleotide primer that is designed to have a primer function that is partially or completely blocked in RT and designed to have blocking of the primer function cleared in PCR.
A mere showing that individual features of a claim were independently known to the prior art does not establish that the entire claimed combination is obvious. KSR v. Teleflex, 550 U.S. 398, 82 127 S. Ct. at 1742, USPQ2d 1385, 1396 (2007). In asserting an obviousness rejection, the PTO is required to consider the subject matter of the claim as a whole. /d. (“The determination of obviousness is made with respect to the subject matter as a whole, not separate pieces of the claim. See, KSR Int'l Co. v. Teleflex Inc., 127 8. Ct 1727, 1734 [182 USPQ2d 1385] (2007); Kimberly-Clark Corp. v. Johnson & Johnson, 745 F.2d 1437, 1448 [223 USPQ 603] (Fed. Cir. 1984).” Sanofi-Synthelabo v. Apotex Inc., 89 USPQ2d 1370, 1377 (Fed. Cir. 2008) (emphasis added)).
Additionally, in KSR the U.S. Supreme Court acknowledged the importance, in an obviousness determination, of identifying “a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does”. KSR, 127 S. Ct. at 1731, (emphasis added). Thus, in order to establish prima facie obviousness of a newly claimed combination under KSR, it remains necessary to identify some reason that would have led a person having ordinary skill in the art to modify a known combination in a particular manner. Applicant respectfully submits that the PTO fails to meet this burden of establishing that the prior art would have prompted a person of ordinary skill in the relevant field to combine the recited elements in the same way as in the present claims, much less to have done so with the requisite reasonable expectation of success.”
Response
Applicant argues limitations which are not in the claims. The claims do not require the following:
i) modified oligonucleotide primer which functions as a primer in both the reverse transcription and PCR amplification;
ii) TS and PCR primers with three RNA bases at the 3’-end;
iii) TS oligos with LNA bases at the 3’ end.
Further, considering the alleged unexpected results, there is an alternative explanation as to the increased specificity of the RT-PCR reaction using the modified primers. As disclosed by Applicant, sequence of the block primer was SEQ ID NO: 1, and the sequence of an RT primer was SEQ ID NO: 2. These are both gene-specific primers, with SEQ ID NO: 1 being 30 bp long and SEQ ID NO: 2 being 34 bp long. Further, bp 1-26 of SEQ ID NO: 1 are identical to bp 9-34 of SEQ ID NO: 2. In other words, the two primers, when present jointly in solution, bind to the same sequence. As can be seen from Table 4 and discussion in paragraph [0185], when the blocked primer was absent and the RT primer concentration was 0.4 M, a large number of non-specific binds were observed after RT-PCR, which is reasonable considering that the RT step is performed at 45 C and can produce non-specific products. The other 10 experiments listed in Table 4 had a ratio of block primer to RT primer ranging from 10:1 to 2500:1 (for total RNA of 34 pg/L and 3.4 pg/L). Therefore, considering that the blocked primer successfully outcompeted the RT primer at such high concentrations, it is not surprising that there were no non-specific products in such reactions. Therefore, the same effect would have been achieved by simply reducing the RT primer concentration.
In conclusion, the rejection is maintained.
	B) Applicant did not submit a terminal disclaimer, therefore the provisional obviousness-type double patenting rejection of instant claims over claims of application No. 16/303,105 is maintained.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-3, 5, 7, 19, 20 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	A) Claims 1, 3, 5, 7 and 23 are rejected in claim 1. Claim 1 is rejected over the recitation of “…modified oligonucleotide primer that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b)…”.
	Applicant did not describe any modified primers with such properties. First, the only modified primers described by Applicant in the specification were CleanAmp™ Precision Primers (Table 1, 2, 7 and 8) and CleanAmp™ Turbo Primers ([0188]). Applicant did not provide a structure of such primers. Further, since the primers are identified by a trademarked name, not by their structure, and the structure can change within the same trademarked name, the structure is not defined.
	Applicant has discovered, as exemplified in [0188], that amplification of TCR chain was observed without addition of an RT primer, which indicates that some of the “blocked” primers lost their blocking groups at 45 C. However, without the knowledge of the specific modifications employed, it is not possible to predict the behavior of such primers at other temperatures. For example, if the RT reaction was to be performed at 37 C, would the same number of primers lose their blocking groups? What if the reverse transcription step was performed at 65 C? If the blocking groups were removed at progressively higher temperatures, the blocking effect would no longer contribute to RT step specificity.
	There is no guidance in the specification regarding any other blocking groups which partially block a priming function of an oligonucleotide during a reverse transcription step.
	In conclusion, Applicant was not in possession of the invention as claimed.
	B) Claims 2, 19, 20, 22 and 24 are rejected in claim 2. Claim 2 is rejected over the recitation of “…modified oligonucleotide primer that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b)…”.
	Applicant did not describe any modified primers with such properties. First, the only modified primers described by Applicant in the specification were CleanAmp™ Precision Primers (Table 1, 2, 7 and 8) and CleanAmp™ Turbo Primers ([0188]). Applicant did not provide a structure of such primers. Further, since the primers are identified by a trademarked name, not by their structure, and the structure can change within the same trademarked name, the structure is not defined.
	Applicant has discovered, as exemplified in [0188], that amplification of TCRb chain was observed without addition of an RT primer, which indicates that some of the “blocked” primers lost their blocking groups at 45 C. However, without the knowledge of the specific modifications employed, it is not possible to predict the behavior of such primers at other temperatures. For example, if the RT reaction was to be performed at 37 C, would the same number of primers lose their blocking groups? What if the reverse transcription step was performed at 65 C? If the blocking groups were removed at progressively higher temperatures, the blocking effect would no longer contribute to RT step specificity.
	There is no guidance in the specification regarding any other blocking groups which partially block a priming function of an oligonucleotide during a reverse transcription step.
	In conclusion, Applicant was not in possession of the invention as claimed.
Maintained Rejections
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-3, 7, 19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zon et al. (US 2007/0281308 A1; published December 2007; previously cited) and Zhu et al. (Biotechniques, vol. 30, pp. 892-897, 2001; cited in the IDS; previously cited).
A) Regarding claims 1 and 2, Zon et al. teach a method of amplifying a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising a nucleic acid sequence complementary to the target RNA ([0216]; [0218]); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to amplify at least a part of a region of the cDNA ([0218]); 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b) ([0216]; [0010]-[0012]; [0075]-[0077]),
wherein the modified oligonucleotide primer comprises a thermolabile modifying group before initial thermal denaturation of PCR ([0010]-[0012]).
Regarding claims 23 and 24, Zon et al. do not teach 5’ anchor primers.
Regarding claim 7 and 22, Zon et al. teach a modified oligonucleotide primer that is complementary to a partial sequence of RNA ([0216]).
B) Zon et al. do not teach using template switching oligonucleotide in the reaction.
C) Regarding claims 1-3, 7, 19 and 22-24, Zhu et al. teach creation of full-length cDNAs using reverse transcription reaction utilizing template switching oligonucleotide (page 893, paragraphs 4-8; page 894, first paragraph; Fig. 1).
Regarding claims 3 and 19, Zhu et al. teach anchor primers (Fig. 1; page 893, sixth paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an RT-PCR method using a template switching oligonucleotide of Zhu et al. with the RT-PCR method of Zon et al. The motivation to do so is provided by Zhu et al. (page 897, last paragraph):
“In this paper, we have described a cDNA library construction method that harnesses the template-switching activity of MMLV reverse transcriptase to increase the fraction of full-length clones. Using this method, the proportion of clones with intact ORFs is estimated to be about 77%, 2–3 times higher than that seen in conventional cDNA libraries. Of the clones with intact ORFs, 86% contained more of the 5′ untranslated regions (UTRs) than the longest sequences deposited in the GenBank database. In comparison to other recently reported full-length cDNA library construction methods, the SMART method is less complex, faster, and the 1 µg poly(A) + RNA required is 5- to 20-fold less.”
The motivation to combine the two methods is provided by Zon et al. ([0075]):
“In accordance with the present invention, it has been found that the modified oligonucleotides of the present invention have significant advantages. For example, the end user can use the same amplification protocols and methods already in use with unmodified oligonucleotide primers. Modified oligonucleotide primers of the present invention are compatible with existing amplification systems and reagents (including hot start PCR), no additional enzymes or reagents are needed and existing oligonucleotide primer synthesis methods can be used to synthesize the modified oligonucleotide primers of the present invention. Other aspects of the invention include commercial products for this technology includes PTE-modified phosphoramidites, PTE-modified solid supports for oligonucleotide synthesis, oligonucleotide primer sets for commonly amplified targets, and custom synthesized oligonucleotide primer sequences. Polymerase based amplification applications which employ oligonucleotide primers requiring fidelity can be used with the modified oligonucleotide primers of the present invention. Amplification applications include but are not limited to polymerase chain reaction (PCR), hot start PCR, reverse transcription PCR (RT-PCR), multiplex PCR, quantitative PCR (Q-PCR), sequencing or other nucleic acid amplification methods known in the art.”
Therefore one of ordinary skill in the art would have been motivated to use an RT-PCR method which produced full-length cDNAs due to the use of template switching oligonucleotide with high accuracy due to the use of reversibly blocked PCR primers.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-3, 5, 7, 19, 20 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8 and 26-29 of copending Application No. 16/303,105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘105 application are species of the instant claims, therefore they anticipate the instant claims.
Specifically, claim 1 of the instant applicatiuon is drawn to a method of amplifying at least a part of a region of a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising a nucleic acid sequence complementary to the target RNA and a template switching oligonucleotide; and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to amplify at least a part of a region of the cDNA; 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b),
wherein the modified oligonucleotide primer has one or more complementary regions on a sequence of the same modified oligonucleotide primer, and has a turn structure by the complementary regions or comprises a thermolabile modifying group before initial thermal denaturation of PCR.
Claim 2 of the instant application is drawn to a method of producing a nucleic acid sample that is amplified based on at least a part of a region of a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising a nucleic acid sequence complementary to the target RNA and a template switching oligonucleotide; and
 b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs; 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b),
wherein the modified oligonucleotide primer has one or more complementary regions on a sequence of the same modified oligonucleotide primer, and has a turn structure by the complementary regions or comprises a thermolabile modifying group before initial thermal denaturation of PCR.
Claim 1 of the ‘105 application is drawn to a method of analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, comprising the steps of:
(1) providing a nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject; 
(2) determining the nucleic acid sequences contained in the nucleic acid sample; and 
(3) calculating a frequency of appearance of each gene or a combination thereof based on the determined nucleic acid sequences to derive a TCR or BCR repertoire of the subject; 
wherein step (1) comprises the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); 
wherein the reagent required for template switching comprises a template switching oligonucleotide, and wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR, wherein the primer specific to a C region is a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b).
Claim 2 of the ‘105 application is drawn to a method of producing a nucleic acid sample for analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, the method comprising the step of 
(1) providing a nucleic acid sample comprising a nucleic acid sequence of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject, step (1) comprising the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising a nucleic acid sequence of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); 
wherein the reagent required for template switching comprises a template switching oligonucleotide, and wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR, wherein the primer specific to a C region is a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b).
Claim 7 of the ‘105 application is drawn to the method of claim 1, wherein the modified oligonucleotide primer has one or more complementary regions on a sequence of the same modified oligonucleotide primer, and has a turn structure by the complementary regions or comprises a thermolabile modifying group before initial thermal denaturation of PCR, and claim 28 is drawn to the method of claim 2, wherein the modified oligonucleotide primer has one or more complementary regions on a sequence of the same modified oligonucleotide primer, and has a turn structure by the complementary regions or comprises a thermolabile modifying group before initial thermal denaturation of PCR.
Therefore claims 7 and 28 of the ‘105 application anticipate instant claims 1 and 2. Instant claims 3, 5, 7, 19, 20 and 22-24 are obvious over claims 3, 6-8, and 26-29 of the ‘105 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
14.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/ Primary Examiner, Art Unit 1637                                                                                                                                                                                            November 17, 2021